Citation Nr: 0835810	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1953 to September 1956.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the veteran's claim. 

In April 2005, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In February 2007, the Board remanded the veteran's claim for 
additional procedural development.  This was accomplished, 
and in July 2008 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC), which 
continued the denial of the veteran's claim.  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

During the course of this appeal, the veteran has at times 
claimed entitlement to service connection for a scar on his 
left leg.  However, during a June 2002 VA examination, he 
evidently informed the examiner that "the reason he wrote it 
in the letter is that he was asked [to report] whatever 
happened to him, but he states since it does not bother him 
he does not wish to apply for any service connection for 
it". [The VA examiner further indicated that the left leg 
scar was barely visible and asymptomatic.]

After the issuance by the RO of a statement of the case (SOC) 
in January 2005 which listed as issues both the back issue 
and the scar issue, the veteran perfected an appeal only as 
to the back issue.  That is, his substantive appeal (VA Form 
9) dated January 17, 2005 referred only to the back issue and 
did not mention the scar. 
Thus, that issue is not in appellate status.
FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed low back disability and his military 
service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
veteran with notice under the Veterans Claims Assistance Act 
of 2000 (the VCAA).  The AOJ was then to readjudicate the 
claim.

The veteran was subsequently furnished with VCAA notice, 
which will be described in detail immediately below.  
Thereafter, the AMC readjudicated the claim in the July 2008 
SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the AMC 
dated February 6, 2007, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced February 2007 letter, as well as in an additional 
letter dated July 6, 2007, whereby the veteran was advised of 
the provisions relating to the VCAA.  [There are other 
letters of record, but they are not compliant with VCAA and 
will not be further discussed.]  Specifically, the veteran 
was advised in the letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
veteran was also advised in the letters that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  Included with the February 2007 letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the VA could obtain private records on 
his behalf.  

The February 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the July 2007 VCAA letter, page 3. 

The veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the February 2007 
letter, page 2; see also the July 2007 letter, page 1.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the February 2007 letter from the AMC.  In any 
event, because the veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the February 2007 
and the July 2007 VCAA letters, the veteran was allowed the 
opportunity to present evidence and argument in response.  
The veteran's claim was readjudicated in the July 2008 
Subsequent Statement of the Case, after the veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, service medical records and private treatment 
records have been associated with the claims folder.  

The Board notes that the veteran's service medical records 
were mildly burned, undoubtedly due to the fire at the 
National Personnel Records Center in July 1973, but they 
appear to be complete and legible.  The veteran has not 
alleged otherwise.  

Additionally, the veteran was afforded a VA examination in 
June 2002.  Notwithstanding the veteran's arguments to the 
contrary [see the April 2005 hearing transcript, pages 6 and 
7], the VA examiner's report indicates that she reviewed the 
veteran's claims folder, analyzed the veteran's complaints 
and performed a thorough examination of his low back 
disability.

Per the veteran's request, attempts were made to locate 
outpatient records from the VAMC in Milwaukee, Wisconsin, but 
the facility indicated in July 2007 that no records for the 
veteran were on file.  Additionally, attempts were made to 
locate private records from the Waukesha Memorial Hospital in 
Waukesha, Wisconsin.  Similarly, the hospital indicated in 
August 2007 that it had no records dating back to 1968.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

Further, the veteran indicated in a statement dated August 1, 
2001 that he has been in receipt of Social Security 
Administration (SSA) disability benefits since 1992.  See the 
veteran's August 1, 2001 Statement in Support of Claim.  Such 
records have not been obtained.  However, there is no 
indication that records from the SSA would provide evidence 
regarding the critical elements discussed below that are 
missing in the veteran's claim, that is, evidence indicating 
that a low back disability was present during the veteran's 
military service or that the currently diagnosed low back 
disability is the result of service.  It is highly unlikely 
that SSA records would have anything to do within such 
matters, in particular medical nexus, which are not within 
the province of that agency.  The veteran and his 
representative have not indicated, or even hinted, that the 
Social Security records would be of any significance.  
Therefore, a remand to obtain SSA records is not necessary, 
as the veteran has not suggested that they are not pertinent 
to his claim, and the record does not so indicate.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal].

As alluded to above, the veteran was examined by VA in June 
2002.  At that time, the veteran's contention was that his 
back disability was due to exposure to the elements in Korea.  
More recently, the veteran has asserted that his back 
disability was due to a fall from an embankment.  See the 
April 2005 hearing transcript, 
page 3.  For reasons explained immediately below, the Board 
finds that additional medical examination and/or a nexus 
opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has a back disability.  The record 
is missing critical evidence that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claim is being denied on that basis.  The outcome 
of this case thus hinges on matters other than those which 
are amenable to VA examination and medical opinion. 
 Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the veteran's service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge in April 2005.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In this case, it is undisputed that the veteran now has a 
back disability, which is evidenced by the June 2002 VA 
examination findings.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records do not indicate that a back disability was present in 
service.  His separation examination was pertinently negative 
with respect to any disease affecting the veteran's back.  
Though the veteran stated at the April 2005 hearing that pain 
in his back would "come and go" during his time in service, 
the veteran's service records do not indicate he voiced any 
complaints pertaining to back pain.  See the April 2005 
hearing transcript, page 4; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

In addition, there is no competent medical evidence of 
arthritis within the one year presumptive period for 
arthritis after service.  It appears that the veteran's back 
disability was initially diagnosed over a decade after 
service.  

With respect to in-service injury, the veteran initially 
contended that exposure to cold temperatures from sleeping on 
the frozen ground in Korea caused his back disability.  See 
the veteran's August 2001 Statement in Support of Claim.  
More recently however the veteran has contended that his back 
disability resulted from falling 20 feet down an embankment 
against a tree.  See the April 2005 hearing transcript, page 
3.  During the hearing, the veteran made no mention of any 
exposure to cold temperatures.  In essence, evidence in 
support of the veteran's claim as to element (2) emanates 
exclusively from the veteran himself.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.           See Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The Board finds it remarkable that when the veteran filed his 
initial claim for a back disability in December 2000 he 
claimed that this was due to cold exposure while in Korea.  
Five years later, the veteran reversed course and claimed his 
back disability resulted from his falling down a 20 foot 
embankment while in service.  It is beyond belief that an 
injury to the back from such a fall would not have been 
remarked upon in the veteran's original claim if it in fact 
occurred during his service.  

In any event, and crucially, there is no objective, 
contemporaneous evidence that the veteran sustained an injury 
to his back in service, either due to exposure to inclement 
weather as he initially contended or in connection with as 
fall as he has more recently contended.  The service medical 
records make no reference whatsoever to a fall, exposure to 
cold, or any back problem. 

Thus, the only evidence in the veteran's favor (i.e., that he 
sustained an injury in service) is the veteran's own recent 
statements.  Those statements were made in connection with 
his claim for monetary benefits from VA.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The objective medical evidence 
of record is, however, pertinently negative as to this point.   
See Curry, supra; see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also 38 C.F.R. § 3.102 [noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence].  

Accordingly, the Board places greater weight of probative 
value on the more contemporaneous evidence of record, which 
does not support the proposition that the veteran sustained 
an injury to his back while in service.  Despite the 
veteran's contentions to the contrary, there is no evidence 
of an injury occurring in service.  Consequently, Hickson 
element (2) has not been met, and the veteran's claim fails 
on this basis alone.
 
For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With respect to medical nexus, a VA examiner in June 2002 
determined that the veteran's back disability was unlikely 
related to his claimed cold weather exposure.  See the June 
2002 VA examiner's report, page 3.  Additionally, in a 
private medical record dated January 2, 2001, L.C.P., M.D., 
wrote of the veteran's degenerative arthritis: "I don't 
think I can state with medical certainty that this is in any 
way related to his activities from the Korean War."  
Finally, in a medical report written in September 1990, D. J. 
J., M.D. described the veteran's condition as a "possibly 
accelerated degenerative arthritis aggravated by the 
excessive manual activities that he has performed over the 
years."  See the September 12, 1990 medical examiner's 
report.  In short, none of the opinions of record service to 
link the veteran's current back disability to his military 
service. 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

To the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current back disability and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran is presenting an argument based on continuity of 
symptomatology, that is that he had a back disability in 
service and continuously thereafter.  See the April 2005 
hearing transcript, pages 3-6.  The Board is of course aware 
of the provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2007).  However, 
there is no competent medical evidence which support he 
veteran's contention.  As was noted above, no injury or 
disease to the back was identified in service, and the 
disability was initially diagnosed many years after service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].   

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Therefore, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  Hickson elements (2) and (3) have not been 
met.  Therefore, the benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


